Case 1:11-md-02221-NGG-RER Document 890 Filed 04/12/19 Page 1 of 4 PageID #: 36823



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


    IN RE AMERICAN EXPRESS ANTI-                      Master File No: 11-MD-02221 (NGG)(RER)
    STEERING RULES ANTITRUST
    LITIGATION (II)


    This Document Relates to:                         STIPULATION AND ORDER OF
                                                      DISMISSAL WITH PREJUDICE OF
    Rite Aid Corporation, et al. v. American          MERCHANT PLAINTIFF ACTIONS
    Express Travel Related Services Co., Inc.,
    Case No: 08-cv-2315-NGG-RER

    CVS Pharmacy, Inc. v. American Express
    Travel Related Services Co., Inc., Case No:
    08-cv-02316-NGG-RER

    Walgreen Co. v. American Express Travel
    Related Services Co., Inc., Case No: 08-cv-
    2317-NGG-RER

    BI-LO, LLC v. American Express Travel
    Related Services Co., Inc., Case No: 08-cv-
    02380-NGG-RER

    H.E. Butt Grocery Co. v. American
    Express Travel Related Services Co. Inc.,
    Case No: 08-cv-02406-NGG-RER

    The Kroger Co., Safeway, Inc., Ahold USA,
    Inc., Albertson’s LLC, Hy-Vee, Inc., The
    Great Atlantic & Pacific Tea Company,
    Inc. v. American Express Travel Related
    Services Co., Inc., Case No: 11-cv-0337-
    NGG-RER

    Meijer, Inc., Publix Super Markets, Inc.,
    Raley’s, and Supervalu v. American
    Express Travel Related Services Co., Inc.,
    Case No: 11-cv-0338-NGG-RER




                                                  1
Case 1:11-md-02221-NGG-RER Document 890 Filed 04/12/19 Page 2 of 4 PageID #: 36824



          Whereas Plaintiffs Ahold U.S.A., Inc.; Albertson’s, LLC; BI-LO, LLC; CVS Pharmacy,

   Inc.; The Great Atlantic & Pacific Tea Company, Inc.; H.E. Butt Grocery Co.; Hy-Vee, Inc.; The

   Kroger Co.; Meijer, Inc.; Publix Super Markets, Inc.; Raley’s Inc.; Rite Aid Corporation and Rite

   Aid HDQTRS. Corp.; Safeway Inc.; Supervalu Inc.; and Walgreen Co. (collectively “Merchant

   Plaintiffs”), having settled their respective actions against Defendants American Express

   Company (“American Express”) and its wholly-owned subsidiary American Express Travel

   Related Services Company, Inc. (“American Express Travel”) (collectively referred to as

   “Amex”), by and through their undersigned counsel, hereby stipulate and agree, pursuant to

   Federal Rule of Civil Procedure 41(a)(1)(A)(ii), that the Merchant Plaintiffs’ actions against Amex

   be dismissed with prejudice, and with each side to bear its own attorneys’ fees and costs.

          Accordingly, it is hereby ordered, adjudged, and decreed that the actions of the Merchant

   Plaintiffs be and hereby are dismissed with prejudice, with each side to bear to its own attorneys’

   fees and costs.

   Dated: April 12, 2019.

                                                        KENNY NACHWALTER, P.A.

                                                        By: __/s/ Richard Alan Arnold___________
                                                        Richard Alan Arnold, Esquire
                                                        William J. Blechman, Esquire
                                                        Kevin J. Murray, Esquire
                                                        Samuel Randall, Esquire
                                                        Four Seasons Tower
                                                        1441 Brickell Avenue
                                                        Suite 1100
                                                        Miami, Florida 33131
                                                        Tel: (305) 373-1000
                                                        Fax: (305) 372-1861
                                                        E-mail: rarnold@knpa.com
                                                                 wblechman@knpa.com
                                                                 kmurray@knpa.com
                                                                 srandall@knpa.com



                                                   2
Case 1:11-md-02221-NGG-RER Document 890 Filed 04/12/19 Page 3 of 4 PageID #: 36825



                                            Counsel for The Kroger Co., Safeway, Inc.,
                                            Ahold USA, Inc., Albertson’s LLC, Hy-Vee,
                                            Inc., The Great Atlantic & Pacific Tea
                                            Company, and Walgreen Co.


                                            HANGLEY ARONCHICK SEGAL PUDLIN &
                                             SCHILLER

                                            By: __/s/ Eric L. Bloom________________
                                            Eric L. Bloom, Esquire
                                            Maureen S. Lawrence, Esquire
                                            2805 Old Post Road
                                            Suite 100
                                            Harrisburg, PA 17110
                                            Tel:     (717) 364-1030
                                            Fax:     (717) 364-1020
                                            E-mail: ebloom@hangley.com
                                                     mlawrence@hangley.com

                                            Counsel for the Rite Aid Corporation, Rite
                                            Aid HDQTRS. Corp. and BI-LO, LLC


                                            STINSON LEONARD STREET LLP

                                            By: __/s/ David Everson________________
                                            David E. Everson, Esquire
                                            7700 Forsyth Boulevard
                                            Suite 1100
                                            St. Louis, MO 63105-1821
                                            Tel:      (816) 691-3108
                                            Fax:      (816) 412-1131
                                            E-mail: david.everson@stinsonleonard.com

                                            Counsel for H.E. Butt Grocery Company




                                        3
Case 1:11-md-02221-NGG-RER Document 890 Filed 04/12/19 Page 4 of 4 PageID #: 36826



                                                  SPERLING & SLATER, P.C.

                                                  By: __/s/ Paul E. Slater_______________
                                                  Paul E. Slater, Esquire
                                                  Joseph M. Vanek, Esquire
                                                  David P. Germaine, Esquire
                                                  Matthew T. Slater, Esquire
                                                  55 West Monroe Street
                                                  Suite 3200
                                                  Chicago, Illinois 60603
                                                  Tel: (312) 641-3200
                                                  Fax: (312) 641-6492
                                                  E-mail: pes@sperling-law.com
                                                          jvanek@sperling-law.com
                                                          dgermaine@sperling-law.com
                                                          mslater@sperling-law.com

                                                  Counsel for the CVS Pharmacy, Inc.,
                                                  Meijer, Inc., Publix Super Markets, Inc.,
                                                  Raley’s, and Supervalu Inc.

                                                  – and –

                                                  CRAVATH, SWAINE & MOORE LLP

                                                  By: __/s/ Evan R. Chesler______
                                                  Evan R. Chesler, Esquire
                                                  Peter T. Barbur, Esquire
                                                  Kevin J. Orsini, Esquire
                                                  Rory A. Leraris, Esquire
                                                  825 Eighth Avenue
                                                  New York, NY 10019
                                                  Tel: (212) 474-1000
                                                  Fax: (212) 474-3700
                                                  E-mail: echesler@cravath.com
                                                          pbarbur@cravath.com
                                                          korsini@cravath.com
                                                          rleraris@cravath.com

                                                  Counsel for American Express Company
                                                  and American Express Travel Related
                                                  Services Company, Inc.
         SO ORDERED:

         _____________________________            Dated: ___________________
         United States District Court Judge


                                              4
